IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

STATE OF FLORIDA,                        NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D15-0853

EVAN C. WILHELM,

     Respondent.
___________________________/

Opinion filed May 27, 2015.

Petition for Writ of Prohibition -- Original Jurisdiction.

Pamela Jo Bondi, Attorney General, and Michael McDermott, Assistant Attorney
General, Tallahassee, for Petitioner.

William J. Sheppard, Elizabeth L. White, Matthew R. Kachergus, and Bryan E.
DeMaggio of Sheppard, White, Kachergus & DeMaggio, P.A., Jacksonville, for
Respondent.




PER CURIAM.

      By petition for writ of prohibition, petitioner seeks review of the trial court’s

order denying its motion for disqualification. Upon review, we find that the motion for

disqualification was legally sufficient. The petition for writ of prohibition is therefore
granted and the trial judge is directed to enter an order of disqualification which

requests the chief circuit judge to appoint a successor judge.

WOLF, MARSTILLER, and BILBREY, JJ., CONCUR.




                                          2